UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2177


CLARENCE B. JENKINS, JR.,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF EMPLOYMENT WORKFORCE;
SOUTH CAROLINA HUMAN AFFAIRS COMMISSION; SOUTH CAROLINA
OFFICE OF INSPECTOR GENERAL; SOUTH CAROLINA DEPARTMENT OF
ADMINISTRATION; OFFICE OF SOUTH CAROLINA GOVERNOR,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:21-cv-01606-TLW)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence B. Jenkins, Jr., Appellant Pro Se. Robert Hayne Hodges, III, Lillian Marshall
Coleman Newton, GIGNILLIAT, SAVITZ & BETTIS LLP, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence B. Jenkins, Jr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Jenkins’ civil complaint and the

court’s text order denying Jenkins’ motion for reconsideration. We conclude that the

district court correctly determined that Jenkins failed to properly exhaust his administrative

remedies prior to filing his complaint under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17. We also conclude that the district court judge

and the magistrate judge did not abuse their discretion in denying Jenkins’ motion to

recuse. Accordingly, we affirm the district court’s judgment. Jenkins v. S.C. Dep’t of Emp.

Workforce, No. 3:21-cv-01606-TLW (D.S.C. Sept. 27 & Oct. 13, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2